           Case 1:19-cv-01285-JLT Document 23 Filed 08/28/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   SONYA MAYO,                                       )   Case No.: 1:19-cv-1285 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING THE COMMISSIONER’S
                                                       )   REQUEST FOR AN EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   (Doc. 22)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          The parties have stipulated for the Commissioner to have an additional seven days to file a
18   response to Plaintiff’s opening brief. (Doc. 22) Notably, the Scheduling Order allows for a single
19   extension of thirty days by the stipulation of the parties (Doc. 5 at 3), which was previously used by
20   Plaintiff. (Docs. 11, 12) Beyond the single extension by stipulation, “requests to modify [the
21   scheduling] order must be made by written motion and will be granted only for good cause.” (Doc. 5 at
22   3) This is now the fourth extension requested in the action by stipulation, which the Court construes to
23   be a motion to amend the Court’s scheduling order. (See id.)
24          Counsel for the Commissioner reports that she “has begun preparing Defendant’s response,” but
25   was unable to meet today’s filing deadline. (Doc. 22 at 2) She asserts the additional time is necessary
26   “due to the unanticipated need for more time on multiple briefs with the same deadlines.” (Id.) In
27   addition, Counsel notes that Plaintiff does not oppose the request and stipulated to the brief extension.
28

                                                           1
           Case 1:19-cv-01285-JLT Document 23 Filed 08/28/20 Page 2 of 2


 1   (Id.) Finally, it does not appear Plaintiff would suffer any request as a result of the delay. Accordingly,
 2   the Court ORDERS:
 3          1.      The request for an extension of time (Doc. 22) is GRANTED; and
 4          2.      The Commissioner SHALL file a response to the opening brief no later than
 5                  September 2, 2020.
 6
 7   IT IS SO ORDERED.
 8
        Dated:     August 27, 2020                              /s/ Jennifer L. Thurston
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
